Citation Nr: 1600394	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  07-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether a gunshot wound sustained on the morning of March 6, 1982 was incurred in the line of duty.

2.  Entitlement to service connection for residuals of a gunshot wound to the right chest, with retained bullet fragment near the spine.

3.  Entitlement to service connection for disability due to HIV exposure.

4.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1979 to
May 1979.  He had additional periods of active duty training (INACDUTRA)
until January 1985, including on March 6, 1982.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision, and July and September administrative decisions by the Department of Veterans Affairs (VA) regional office (RO) in Honolulu, Hawaii.   

The appellant testified before the undersigned at a personal hearing in September 2015.  A transcript of that hearing has been associated with the appellant's claims file.


FINDING OF FACT

1.  The gunshot wound sustained on the morning of March 6, 1982 was incurred as a result of the appellant's own willful misconduct.

2.  The appellant's claim of entitlement to service connection for a disability due to HIV exposure on a secondary basis, is not based on a service-connected disability.  

3.  The appellant's claim of entitlement to service connection for a psychiatric disability on a secondary basis, is not based on a service-connected disability.  
CONCLUSIONS OF LAW

1.  A gunshot wound sustained on the morning of March 6, 1982 was not incurred in the line of duty.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).

2.  Residuals of a gunshot wound to the right chest, with retained bullet fragment near the spine were not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

3.  A disability due to HIV exposure is not due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

4.  An acquired psychiatric disability is not due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, the record reflects that VA provided the appellant with the notice required under the VCAA with respect to his service-connection claims in July 2003 and April 2007.  The RO did not provide the appellant specific notice of the laws and regulations pertaining to line of duty determinations or willful misconduct.  Despite this notice defect, the Board finds that the appellant was not prejudiced.  In July and September 2014, the RO issued an administrative decision wherein it provided the appellant with notice of the regulations concerning line of duty determinations and willful misconduct.  Thereafter, the issue was subsequently readjudicated to include in a January 2015 Statement of the Case (SSOC).  Moreover, it is clear that the appellant had actual knowledge of the regulations pertaining to line of duty determinations and willful misconduct, as his representative specifically highlighted the operative regulation, 38 C.F.R. § 3.301(a), that controls in this case.  As such, any notice error in this regard is of no harm to the appellant.

With respect to VA's duty to assist, the Veteran's service personnel records, service treatment records, private and VA treatment records, and the appellant's own lay statements of argument have been obtained.  Efforts have been made to secure a line of duty determination from the appellant's service organization, but a PIES request returned a negative response.  VA also made efforts to obtain the appellant's medical records pertaining to treatment he received at T.A.M.C. on March 6, 1982; however, a response from the T.A.M.C. indicated that all records three years after the last appointment or admission were retired to the National Personnel Records Center (NPRC).  A response from the NPRC was "negative" for the presence of such records.  VA also requested investigative reports for the incidents that occurred on March 6, 1982 from the Honolulu Police Department.  Because fees were involved, VA did not obtain the reports.  The Veteran was notified so he could contact the police department directly and obtain the reports, but the Veteran did not do so.  VA issued a Formal Finding on the Lack of Verification of Gunshot Incident/Line of Duty from March 6, 1982 in a July 22, 2014 Memorandum.  The Veteran has identified no other outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In this case however, the matters at issue turn on whether the gunshot wound injury sustained on the morning of March 2, 2014, was result of the appellant's own willful misconduct.  No medical opinion is necessary, as the issues turn on a legal question and not a medical question.

In September 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2)  apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. Accordingly, the Board will address the issues on appeal below.

Analysis

The appellant seeks service connection for the residuals of a right chest gunshot wound which resulted in a bullet lodged near his spine.  He claims secondary service connection for disability due to HIV exposure (from blood transfusions administered following the gunshot wound) and for a psychiatric disability.  He asserts that the incident occurred on March 6, 1982, a date that has been certified as a one when he was serving on inactive duty for training (INACDUTRA). See an August 22, 2005 PIES response to request for information.

The evidence of record, in pertinent part, includes statements from the appellant reflecting that the appellant was shot early in the morning (approximately 4:00a.m.) on March 6, 1982.  The incident occurred after a female acquaintance left his home with money allegedly belonging to him, he followed her and assaulted her in attempts to retrieve the money, the woman shouted in protest, and a neighbor who heard the commotion came outside and shot the Veteran in defense of the woman.  The Veteran was subsequently charged and convicted for assault and terroristic threatening, and was incarcerated.  

During periods of INACDUTRA, service connection is warranted for disability due to injury sustained in the line of duty.  See 38 U.S.C.A. § 101(24)(C)(i).  Indeed, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and it was not the result of the Veteran's own willful misconduct.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  VA regulations define willful misconduct as an act involving conscious wrongdoing or known prohibited action.  See 38 C.F.R. § 3.1(n) (2015).  Further, willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct is not determinative unless it is the proximate cause of injury, disease, or death.  Id.

Although a line of duty determination from the Veteran's service organization could not be obtained, the RO issued administrative decisions in July and September 2014, specifically finding that the Veteran's injuries sustained on the morning of March 6, 2014 were not incurred in the line of duty.  The Veteran perfected this appeal.

The Board observes that whether the Veteran was technically in a period of INACDUTRA the morning of March 6, 1982 has no bearing on this case.  Indeed, even if the Board were to presume that the Veteran was on INACDUTRA at 4:00a.m. prior to his 7:00a.m. requirement to be at formation, the Board finds that the Veteran's assault on a woman outside his residence early the morning of March 6, 1982, was clearly an act of willful misconduct that ultimately led not only to his being shot by a neighbor, but also to his subsequent conviction by jury, and incarceration for assault and terroristic threatening.  The Board acknowledges the Veteran's own accounts of the events that morning, which downplay his intentions, but finds that they are outweighed by the fact that a jury of his peers found the Veteran guilty for assault and terroristic threating, for which he served jail time.  See the Veteran's March 2015 statement.  Stated differently, the Appellant's lay pleadings and testimony are of little probative value and are not credible.

The Board accordingly finds that the gunshot wound sustained on the morning of March 6, 1982 was not incurred in the line of duty, as it resulted from the Veteran's own misconduct.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2015).  As such, compensation may not be awarded for residuals of this gunshot wound to the right chest, with retained bullet fragment near the spine.  It necessarily follows that, to the extent the Veteran asserts that he has disability due to HIV exposure (via blood transfusion) and a psychiatric disability secondary to his gunshot wound, service-connection is unavailable, as the appellant's gunshot wound injury remains a nonservice-connected disability.  See 38 C.F.R. § 3.310.  

The Board notes in passing the appellant has repeatedly asserted that the Board, in its April 2010 remand, ordered the RO to find in his favor with respect to the above-described willful misconduct matter.  The Board has reviewed its prior decision and remand instructions, and observes no such order.  The appellant is simply mistaken.

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102 (2015).














ORDER

A gunshot wound sustained on the morning of March 6, 1982 was not incurred in the line of duty.

Service connection for residuals of a gunshot wound to the right chest, with retained bullet fragment near the spine is denied.

Service connection for disability due to HIV exposure is denied.

Service connection for a psychiatric disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


